Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER’S AMENDMENT
1. 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Janae Lehman Bell on February 9, 2022.
The application has been amended as follows: 
Claim 46 is canceled.
Claim 1 (currently amended).  A construct comprising an expression cassette, wherein said expression cassette comprises a first promoter that drives expression of an operably-linked first polynucleotide in a wheat plant, wherein said first promoter is a male tissue-preferred promoter heterologous to the operably linked first polynucleotide, and wherein the operably-linked first polynucleotide is [a Ms 26] an Ms26 polynucleotide that has a nucleotide sequence selected from the group consisting of:
(a) 	a nucleotide sequence comprising SEQ ID NO: 7;
(b) 	a nucleotide sequence encoding [an amino acid sequence] a polypeptide comprising SEQ ID NO: 8, wherein said polypeptide increases male fertility in a mutated male-sterile Ms26 wheat plant;
nucleotide sequence encodes a polypeptide that increases male fertility in a mutated Ms26 male-sterile wheat plant; and
(d) 	a nucleotide sequence encoding a polypeptide having at least 95% sequence identity to the full length of the polypeptide sequence of SEQ ID NO: 8, wherein said polypeptide increases male fertility in a mutated Ms26 male-sterile wheat plant.
Claim 7 (currently amended).  The construct of claim 6, wherein said second polynucleotide encodes a gene product that interferes with male gamete function, formation, or dispersal, wherein the gene product that interferes with male gamete function, formation, or dispersal encodes barnase, DAM-methylase, amylase, or ADP ribosylase.
Claim 30 (currently amended).  A method of increasing male fertility in a mutated Ms26 male sterile wheat plant, relative to a control plant, wherein said method comprises introducing into said wheat plant a polynucleotide operably linked to a male tissue-preferred promoter heterologous to the polynucleotide, wherein said promoter drives expression in the wheat plant, said polynucleotide comprising a nucleotide sequence selected from the group consisting of:
(a) 	a nucleotide sequence comprising SEQ ID NO: 7;
(b) 	a nucleotide sequence encoding [an amino acid sequence] a polypeptide comprising SEQ ID NO: 8, wherein said polypeptide increases male fertility in a mutated male-sterile Ms26 wheat plant;
nucleotide sequence encodes a polypeptide that increases male fertility in a mutated Ms26 male-sterile wheat plant; and
(d) a nucleotide sequence encoding a polypeptide having at least 95% sequence identity to the full length of the polypeptide sequence of SEQ ID NO: 8, wherein said polypeptide increases male fertility in a mutated Ms26 male-sterile wheat plant[.], 
and wherein expression of the polynucleotide increases the wheat plant’s male fertility.
The above amendments are made to correct typographical errors, provide language consistency and obviate issues under 35 USC 112(a). Claims 1, 6, 7, 9, 10, 14, 20, 22, 28, 30, 34 and 42-44 are allowed.
2. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG T BUI whose telephone number is (571)272-0793.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 571-270-7058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 



/PHUONG T BUI/Primary Examiner, Art Unit 1663